       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 1 of 45




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WISCONSIN


STEFANIE D. HUNTER,
NATHAN A. LIEDL,
ESTATE OF JAXON HUNTER,

                        Plaintiffs,                         CASE NO. 20-CV-61

v.

CHIPPEWA COUNTY DEPARTMENT OF
HUMAN SERVICES, TIM EASKER,
SERENA SCHULTZ, and
MATTHEW C. ANDERSON

                        Defendants.


                                DEFENDANTS’
            BRIEF IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT


       Chippewa County Department of Human Services, Tim Easker, Serena Schultz, and

Matthew C. Anderson, by their attorneys, MUNICIPAL LAW & LITIGATION GROUP, S.C.,

hereby submit this Brief in Support of their Motion for Summary Judgment.

                                       INTRODUCTION

       Cases involving allegations of failure to protect under DeShaney v. Winnebago County

Dept. of Social Services, 489 U.S. 189, 195 (1989) are often the most sad and tragic. This case is

no exception. This lawsuit involves a 10-year-old foster child who was being fostered in a home

that also received children as part of a day care operation. The child picked up an infant from his

crib, something she had done before. However, she accidentally dropped the infant and then she

reacted by kicking the infant’s head leading to the infant’s death. Almost every foster child has

an emotional and behavioral background. So did this foster child. But her background, which was
        Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 2 of 45




also unfortunate, would not have given any social worker or foster care worker reason to believe

that she would react in such a way and would cause harm to another human, let alone another

child. Because the full record of her background and the defendants’ involvement in and decision-

making for her foster care placement does not support the allegations being made under the

stringent standards governing a claim under DeShaney, this lawsuit must be dismissed.

                                             FACTS

  I.    Parties.

        Timothy Easker is the director of the Chippewa County Department of Human Services.

(DFOF ¶ 1.) On July 31, 2018, he became interim director of the Department of Human Services.

(DFOF ¶ 2.) Easker was sworn in as director in early 2019. (DFOF ¶ 3.) As director, Easker

oversees the entire Department of Human Services and reports to the County administrator. (DFOF

¶ 4.)

        Serena Schultz has been employed by Chippewa County since May 22, 2017. (DFOF ¶ 5.)

During 2018, her role was the foster care coordinator and her duties were to recruit and license the

foster homes and, at times, assist in the placement of foster children. (DFOF ¶ 6.) She remains

employed by Chippewa County as a case manager. (DFOF ¶ 7.)

        Matthew Anderson worked for Chippewa County from November 2016 through March

2019, originally as a limited-term employee and then as an ongoing Child Protective Services

worker. (DFOF ¶ 8.) An ongoing case worker takes over a case after an initial investigation is

concluded and works directly with the needing family on, at least, a monthly basis. (DFOF ¶ 9.)

As an ongoing case worker, Anderson “communicated with families regularly visiting them at

home, working with them in the community, meeting with them in the office, meeting with foster

families and/or families providing respite care in the home, over the phone, in the office, and




                                                 2
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 3 of 45




working to coordinate services necessary for both parents and children that fit into the goals of the

treatment plan.” (DFOF ¶ 10.)

       Stefanie Hunter and Nathan Liedl are the parents of Jaxon Hunter. (DFOF ¶ 11.) Jaxon

Hunter passed away at the age of six-months as a result of injuries sustained while at daycare,

Amber’s Pals & Playmates, which was operated by Amber Sweeney. (DFOF ¶ 12.)

 II.   Incident.

       A.F. is a child who was in foster care with Chippewa County. (DFOF ¶ 13.) In September

of 2018, A.F. was placed in the foster home of Amber Sweeney, whose home was dual-licensed

as both a foster home and daycare (Amber’s Pals & Playmates.) (DFOF ¶ 14.)

       On October 30, 2018, A.F. was alone in Amber Sweeney’s foster home with Jaxon Hunter.

(DFOF ¶ 15.) Jaxon Hunter was sleeping inside the home and Amber Sweeney was outside leaf

blowing with the other children under her care, which included two 2-year-olds and three other

older children. (DFOF ¶ 16.) Amber Sweeney was not using a baby monitor to maintain

supervision over Jaxon Hunter and did not have either sight or sound supervision over Jaxon or of

A.F. (DFOF ¶ 117.)

       A.F. reported that she went into the Sweeney home and, while inside, she heard Jaxon

crying. (DFOF ¶ 18.) A.F. reported that she picked Jaxon out of his crib and attempted to hold him

but he slipped out of her arms and she dropped him. (DFOF ¶ 19.) A.F. reported that Jaxon hit his

head on a stool and then landed on the floor and continued crying. (DFOF ¶ 20.) A.F. reported that

she became scared and stomped on Jaxon’s head so she would not get in trouble. (DFOF ¶ 21.)

A.F. stated that she then picked Jaxon up, placed him back in his crib, and told him she was sorry.

(DFOF ¶ 22.)




                                                 3
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 4 of 45




       Upon discovering Jaxon, Amber Sweeney immediately called 911. (DFOF ¶ 23.) Jaxon

was placed in a medically induced coma and, two days later, passed away naturally after he was

removed from life support. (DFOF ¶ 24.)

       Following this incident, Amber Sweeney was cited by the State of Wisconsin and was

forced to withdraw her daycare license. (DFOF ¶ 240-242.) In the previous ten years, and apart

from A.F., no child in Chippewa County out-of-home care has caused the death of another child.

(DFOF ¶ 25.)

III.   Allegations Against the County Defendants.

       Plaintiffs, Stefanie Hunter, Nathan Liedl and the Estate of Jaxon Hunter (hereinafter

“Plaintiffs”) brought a claim alleging a violation of their rights under the Fourteenth Amendment.

(DFOF ¶ 26.)

       Plaintiffs allege that Defendants, as administrators of the Chippewa County foster care

program, were responsible for the safety of individuals who would be in contact with A.F. by way

of her foster care placement. (DFOF ¶ 27.) The Plaintiffs assert that A.F. was a dangerous actor,

“that the Defendants knew was dangerous, of which they had custody and control, and whom they

placed in the home where there were vulnerable children, and failed to warn the foster mother or

daycare parents of the danger.” (DFOF ¶ 28.) Plaintiffs assert that, based on A.F.’s “condition and

history of behavioral, emotional, and anger problems,” Defendants “knew that she might violently

assault or harm another child.” (DFOF ¶ 29.)

       Plaintiffs assert that “Defendants violated Jaxon’s constitutional right by intentionally

placing him in a position of known danger, that is, by affirmatively permitting A.F., whose record

and history Defendants knew, to be placed into an in home licensed daycare with vulnerable

children. The Defendants used their authority to create an opportunity for A.F. to assault Jaxon




                                                4
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 5 of 45




that would not otherwise have existed. The Defendants also enhanced Jaxon’s vulnerability to

attack by misrepresenting to the daycare and the parents the risks attending A.F. and/or failing to

provide that information although required by law.” (DFOF ¶ 30.)

       Finally, Plaintiffs assert that Defendant Tim Easker should be responsible for the actions

of his subordinates because he caused his subordinates conduct in one or more of the following

ways: (1) he directed his subordinates to take the action in question; (2) he had actual knowledge

of the subordinates’ violation of Plaintiffs’ constitutional rights and acquiesced in that violation;

or (3) with deliberate indifference to the consequences, established and maintained a policy,

practice or custom which directly caused the violation. (DFOF ¶ 31.)

IV.    A.F.’s Background

       A.F.’s family and social history, discussed more fully in the materials filed under seal, is

tragic and includes sexual abuse, domestic abuse, and overall chaos and lack of a family structure.

The defendants do not believe that much of her history and the detail offered in the summary

judgment record is material under the governing legal standards of a failure to protect claim;

however, the Plaintiffs’ lawsuit has many generic allegations about her “behavioral, emotional,

and anger problems” that “she might violently assault or harm another child,” see e.g., Amd.

Complaint Para. 23, such that the full context is offered without waiving any arguments about the

future relevance or admissibility of any of that information.

       In 2017 and 2018, Chippewa County and the surrounding areas experienced an influx of

methamphetamine usage and, as a result, also experienced an increase in families requiring social

services. (DFOF ¶ 32.) In 2018, Chippewa County served 217 children in out-of-home care,

including foster care, kinship, and residential placement. (DFOF ¶ 33.) Approximately 84% of




                                                 5
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 6 of 45




those placements were related to caregiver methamphetamine abuse. (DFOF ¶ 34.) A.F. was one

of those children. (DFOF ¶ 35.)

       Chippewa County’s contact with A.F. began following a report made to the Department of

Human Services on September 20, 2017 for neglect. (DFOF ¶ 36.) At that time, A.F. was 9 years

old and was in the third grade at Parkview Elementary School. (DFOF ¶ 37.)

       Records contained within A.F.’s Children’s Court file show that A.F.’s home life was

chaotic, unsanitary, and, at times, dangerous. By all accounts, A.F.’s parents failed to provide her

with appropriate care and shelter. (DFOF ¶ 38-107 .) A.F.’s parents were drug users and lacked

appropriate disciplinary techniques, and A.F. witnessed domestic violence in the home. (DFOF

¶ 38-47.) A.F. exhibited some behavioral issues in her parents’ home, including arguing with her

parents and hitting and pinching her brothers. (DFOF 38-47.)

       Following a report to CPS regarding A.F.’s home life and the follow-up investigation that

determined that A.F. was the victim of neglect, Chippewa County took the following action:

       This case is being transferred to an on-going worker due to the children being detained for
       [A.F.’s parents] methamphetamine use. There are also concerns about domestic violence
       and their overall parenting that affects the children’s safety. This worker referred the family
       to L.E. Phillips, Family Support Center, and Lutheran Social Services.

(DFOF ¶ 38-46.) Family Support Center is a nonprofit that helps victims of domestic violence and

sexual assault. (DFOF ¶ 47.)

       A.F. began initial foster care placement from September 2017 to December 2017. (DFOF

¶ 48.) A.F. then transitioned to temporary placement with a non-relative and unlicensed care

provider from December 28, 2017 until April 23, 2018, at which time she was returned to her

home. (DFOF ¶ 49.)

       From April 23, 2018 until August 27, 2018, there are limited reported incidents with

Chippewa County regarding A.F. (DFOF ¶ 50.) A.F. was in regular schooling and there were no



                                                     6
        Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 7 of 45




documented issues with her school performance. (DFOF ¶ 51.) At times, A.F. was “oppositional”

when it came to going to school, but would make it to school. (DFOF ¶ 52.) Such conduct was

interpreted just as it would be for any young child, that is: “being a little defiant about not wanting

to go to school . . . but nothing out of the ordinary.” (DFOF ¶ 53.) A.F.’s parents, however, had

additional legal trouble. (DFOF ¶ 54.)

       In late August, A.F.’s mother sought medical treatment and hospitalization for A.F. (DFOF

¶ 56-80.) It was reported that A.F. had been sexually assaulted by a neighbor who had continued

to harass her. (DFOF ¶ 56-80.) As a result, A.F. had engaged in self-harming behaviors. (DFOF ¶

56-80.) A.F.’s mother sought hospitalization for A.F. as a means to remove her from her abuser,

but medical staff declined to hospitalize her due to her age and A.F.’s mother declined

hospitalization elsewhere. (DFOF ¶ 56-80.)

       On August 28, 2018, a Child Protective Services Report was completed by Chippewa

County upon notification that A.F. had been sexually assaulted. (DFOF ¶ 81.) The report relayed

the information that had been provided to hospital staff. Chippewa County then conducted an

investigation into the allegations. (DFOF ¶ 82-90.) During this investigation, A.F. spoke of an

incident where she was upset that her brother did not get in trouble for hitting and she responded

by throwing something in the car and the object accidentally hit her mother. (DFOF ¶ 88-89.)

       Following this report, at the end of August, A.F. was placed in respite with Amber

Sweeney. (DFOF ¶ 84.) “Respite” is discussed further below; essentially, allowed a cooling off

period between children and parents. Amber Sweeney does not recall the exact duration of the

respite, but she believes it was “not long” before A.F. was returned to her family (DFOF ¶ 85.)

       On September 19, 2018, a Child Protective Service Report was completed following a call

reporting that A.F. had bruises on her arms. (DFOF ¶ 91.) While facts were later disputed among




                                                  7
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 8 of 45




and between A.F. and her family – and her family alleged A.F. had been trying to run away - the

CPS report suggested that there was domestic violence in A.F.’s home and that such violence had

been directed toward her. (DFOF ¶ 91-100.)

       As a result of the CPS report, on September 19, 2018, A.F. was removed from her home

and again placed with Amber Sweeney for respite. (DFOF ¶ 101-102.)

       On September 21, 2018, the Chippewa County Circuit Court, in a Post-Disposition

Emergency Change in Placement Order, ordered that continuation of residence in A.F.’s parents’

home was contrary to A.F.’s welfare because some of the events surrounding her at the time

(discussed in detail in the proposed facts at 91 through 103 ) led the court to conclude that A.F.

should remain in the Sweeneys’ because she had become aggressive with her brothers and parents

and because she had tried to run away.” (DFOF ¶ 103.) The order stated that school-based

counseling had been initiated for A.F. and a referral was being made to CCS. (DFOF ¶ 104.) A.F.

was thus placed at the residence of Amber Sweeney under foster care. (DFOF ¶ 105.)

       On September 24, 2018, Matthew Anderson filed a request with the Circuit Court to extend

the September 21, 2018 dispositional order such that it would remain in effect for one year from

the date of the hearing. (DFOF ¶ 106.) Anderson’s request noted that the County was continuing

to offer services and support to A.F.’s family. (DFOF ¶ 107.)

 V.    Amber’s Pals & Playmates and the Sweeney Foster Home.

       Amber and Dan Sweeney began operating a daycare, Amber’s Pals & Playmates, in 2002.

(DFOF ¶ 108.) Amber’s daycare license was through the State of Wisconsin Department of

Children and Families. (DFOF ¶ 109.)

       In 2016, Amber began taking children in for respite. (DFOF ¶ 110.) Respite is a temporary

placement of a child outside the home for up to 28 days. (DFOF ¶ 111.) Amber was certified for




                                                8
         Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 9 of 45




respite through the Eau Claire County of Department of Human Services. (DFOF ¶ 112.) Amber

and Dan Sweeney became licensed foster care parents in October of 2017 and were licensed by

Chippewa County as a Level 2 foster home. (DFOF ¶ 113)1

         For Amber to obtain her foster care license, both the State of Wisconsin and Chippewa

County had to approve of the combining of such care. (DFOF ¶ 119.) Amber signed a stipulation

with the State of Wisconsin that required several things: that Amber obtain written approval from

Chippewa County of the combination of both foster children and daycare children in her home,

limited the number of children in the home at any given time to 8 children, and required her to

notify the State if any foster child began exhibiting certain behaviors in her home, among other

requirements. (DFOF ¶ 120.)

         Additionally, Amber obtained an addendum to her foster care license to allow for her to

care for more than 8 children in her home. (DFOF ¶ 121.) The application for the addendum was

approved by Serena Schultz, following an investigation and report of the family and the home, and

was signed by Daniel Sweeney. (DFOF ¶ 122.) The addendum allowed Amber Sweeney to care

for up to 12 children from 4:00 pm until 5:30 pm Monday through Friday from February 16, 2018

until October 23, 2019. (DFOF ¶ 123.) At all other times, Amber Sweeney was not allowed to

care for more than 8 children. (DFOF ¶ 124.)




1
  Wisconsin foster care consists of different levels of care. Foster children have a level and foster homes have a level.
(DFOF ¶ 114.) The higher the number, the more experience and training a foster home must have and that correlates
to the children that are placed in the home. (DFOF ¶ 115.) A Level I Child Specific Foster Home requires the foster
parent to be a relative of the child or a prior relationship with the child or the child’s family. A Level II is a basic foster
home that can address a variety or range of foster care needs but does not offer the services of a Level III or IV home.
(DFOF ¶ 116.) Level III and Level IV Foster Homes are treatment foster homes, where foster parents have several
years of experience with foster children and have additional training in order to meet the needs of higher risk children.
(DFOF ¶ 117.) Level III and Level IV Foster Homes are not licensed by Chippewa County. (DFOF ¶ 117.) The
CANS assessment uses an algorithm, created by the State of Wisconsin, that generates, a child’s assessed level of
need. (DFOF ¶ 118.) A social worker then places the child in a foster home that matches the child’s assessed level of
need and is otherwise appropriate for the child’s placement. (DFOF ¶ 118.)


                                                              9
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 10 of 45




       The application for the addendum also noted that Chippewa County had made efforts to

increase its support to the Sweeney family and was offering counseling/therapy services to address

the needs of the Sweeneys’ current foster children. (DFOF ¶ 125.) The Department would also

increase communication with the Sweeneys, make in-home counseling available, and would allow

Amber and Daniel to utilize respite at least one weekend per month. (DFOF ¶ 126.) The County

also noted: “The Sweeneys have experience providing exceptional care to [] numerous children at

a time, as they have demonstrated with their own children and the daycare children in the past.”

(DFOF ¶ 127.)

       Notably, combining foster care and daycares together does not present concerns in and of

itself. (DFOF ¶ 128.) It is common for foster families to have additional, non-foster children in the

home, whether that be daycare children or biological children. (DFOF ¶ 129.) Indeed, as much

occurred at the Sweeney home in 2018 even before A.F. was placed there because they had two

foster children in addition to their own children plus the daycare children. (DFOF ¶ 130.)

           a. Jaxon Hunter’s Enrollment at Amber’s Pals & Playmates.

       Stefanie Hunter enrolled Jaxon Hunter at Amber’s Pals & Playmates by choice. (DFOF

¶ 131.) Stefanie had been sending her daughter to the daycare for three years without incident and

Stefanie had come to like the Sweeneys. (DFOF ¶ 132.) Stefanie was aware that the Sweeneys

were also foster parents and was aware that A.F. had come into their home as a foster child. (DFOF

¶ 133.) Stefanie had met A.F. while picking up her children from the daycare, had conversations

with A.F., and would see A.F. when dropping off and picking her children up. (DFOF ¶ 134.)

           b. A.F.’s Time in the Sweeney Foster Home.

       Prior to receiving A.F. as a foster child, the Sweeneys were foster parents to two other

children who had experienced similar pasts to A.F., specifically the following: sexual abuse,




                                                 10
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 11 of 45




neglect, emotional abuse, difficulty with attachment, school troubles, and other behavioral issues.

(DFOF ¶ 135.) There were no concerns that the Sweeneys were not equipped to handle the needs

of such children. (DFOF ¶ 136.)

       By all accounts, A.F. got along and was doing well in the Sweeney foster home. While

A.F. was in her home, Amber Sweeney liked A.F. and believed that A.F. had a good heart. (DFOF

¶ 137.) During A.F.’s time in the Sweeney household, Amber Sweeney did not witness A.F.

exhibiting any concerning behaviors. (DFOF ¶ 138.) A.F. did not have any tantrums or meltdowns.

(DFOF ¶ 139.) Amber did not witness A.F. exhibiting behaviors of physical or sexual abuse,

assault or abuse of animals, or setting fires or other behaviors requiring intensive supervision.

(DFOF ¶ 140.) Nor did Amber ever witness or hear from another child that A.F. had physically or

sexually abused another child. (DFOF ¶ 141.) A.F. never reported to Amber that she was suicidal,

wanted to harm herself, or wanted to harm another child. (DFOF ¶ 142.) Amber did not find A.F.

to be malicious or unkind. (DFOF ¶ 143.) Indeed, Amber acknowledges that she was good to A.F.

and A.F. was good to her. (DFOF ¶ 144.)

       In fact, after A.F. completed her first respite stay at the Sweeneys’ home and was then

returned to the Sweeneys’ home in September 2018, Amber stated that she was “happy” to once

again see A.F. because “she was a sweet young lady.” (DFOF ¶ 145.) Amber had no concerns with

bringing A.F. into her home a second time. (DFOF ¶ 146.)

       Further, Daniel Sweeney also testified that, during A.F.’s time in the Sweeney household,

A.F. interacted “fine” with himself, his wife (Amber), and the other children in the home. ((DFOF

¶ 147.) Daniel Sweeney never witnesses A.F. exhibiting aggressive behavior toward anyone in the

home. (DFOF ¶ 1148.) Daniel Sweeney described A.F. as being “quiet,” “reserved,” and similar

to other foster children they had in their home. (DFOF ¶ 1149.)




                                                11
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 12 of 45




          On September 27, 2018, shortly after A.F.’s second placement at Amber’s, Matthew

Anderson visited the home and spoke with Amber regarding A.F.’s placement. (DFOF ¶ 150.)

Amber indicated there were no concerns regarding A.F. (DFOF ¶ 151.) Thus, from social worker

Anderson’s perspective, it appeared that A.F.’s behaviors that, in part, led to her removal from her

parents’ home were not witnessed during times that she was outside of her parents’ home. (DFOF

¶ 152.)

          Similarly, Jaxon Hunter’s parents had no complaints regarding A.F. being in the Sweeneys’

home. As noted above, Stefanie was aware that Amber Sweeney was a foster mother and had foster

children, including A.F. in her home.

          Stefanie never heard from Amber that there were any concerns with A.F. (DFOF ¶ 153.)

Nor did Stefanie ever witness A.F. exhibiting any concerning, inappropriate, or aggressive

behavior. (DFOF ¶ 154.) Nor did Stefanie witness A.F. engaging in self-harm or acting out. (DFOF

¶ 155.) Stefanie similarly did not witness or know of any emotional problems of A.F. (DFOF

¶ 156.) Because she was a foster child, Stefanie assumed that there was “trouble somewhere” in

A.F.’s past, but did not find it concerning. (DFOF ¶ 157.) Rather, Stefanie believed A.F. to be a

normal 10-year-old and believed that A.F. was getting along well in the Sweeney foster home.

(DFOF ¶ 158.) At the time, Stefanie believed that the County’s placement of A.F. in the Sweeney

foster home was suitable. (DFOF ¶ 159.)

          Stefanie acknowledges seeing A.F. playing with Jaxon and even holding Jaxon. (DFOF

¶ 160.) Stefanie had no concerns with A.F. playing with or holding Jaxon. (DFOF ¶ 161.) Stefanie

was also aware that A.F. and Stefanie’s daughter were friends. (DFOF ¶ 162.)


VI.       Placement of A.F. in the Sweeney Foster Home.

             a. Decision to Place A.F. in the Sweeney Foster Home.



                                                 12
        Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 13 of 45




        Matthew Anderson was the ongoing case worker for A.F.’s family, had been working with

A.F.’s family for a year, knew the family well, and communicated with the family often. (DFOF

¶ 163.) When Anderson was first introduced to A.F. and her family, her and her siblings were in

foster care with another family. (DFOF ¶ 164.) Anderson described A.F. and her siblings as being

typical of other foster care children: “like all foster kids, they had trauma and the instability of

being removed from home and had been witness to domestic violence. So like 99 percent of foster

kids, they – they had things to work through.” (DFOF ¶ 165.)

        Matthew Anderson understood A.F. He understood that A.F. saw her parents as being

responsible for the instability in her life, and that was why she acted out towards them. (DFOF

¶ 166.) He understood that her relationship with her parents was “push-pull” in that, on the one

hand, she loved her parents and wanted to cling to them, but on the other hand, A.F. viewed her

parents as the cause for the chaos around her. (DFOF ¶ 167.) Anderson was aware of A.F.’s mother

taking her to the hospital and understood that medical staff believed A.F.’s behavior was

superficial and that she lacked the capacity to understand what she was doing. (DFOF ¶ 168.) He

understood that, if medical staff had believed that A.F. was truly a danger to herself or others, they

would have hospitalized her somewhere. (DFOF ¶ 169.) He also understood that A.F.’s behavioral

issues were isolated to her home life. (DFOF ¶ 170.)

        Anderson first met Amber Sweeney while looking for a respite location for A.F. in August

of 2018. (DFOF ¶ 171.) He personally brought A.F. to the Sweeney residence and spent time there.

(DFOF ¶ 172.) He was aware that Amber Sweeney also operated a daycare. (DFOF ¶ 173.)

Additionally, A.F.’s CANS report indicated that her assessed level of need (1or 2) matched the

licensing for Amber Sweeney’s foster home – which was a level 2 foster home. (DFOF ¶ 174.) 2


2
 CANS stands for Child and Adolescent Needs and Strengths. (DFOF ¶ 175.) The CANS tool is used for any child
placed in out-of-home care to determine their level of need in a home as well as services needed. (DFOF ¶ 176.) The


                                                        13
        Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 14 of 45




         Three CANS reports were completed for A.F. – on October 18, 2017, January 27, 2018,

and September 19, 2018 – and each report indicated that A.F.’s assessed level of need was in a

Level 1 or Level 2 foster home. (DFOF ¶ 183.) Chippewa County social workers were required to

complete extensive training regarding the CANS rating system. (DFOF ¶ 184.)

         As noted earlier, the Sweeneys were a Level 2 foster home. A.F. had done well in Amber

Sweeney’s home for all days of her placement there up to the day of this incident, both as a respite

placement and the conversion to foster care placement. As noted above, both Amber and Daniel

Sweeney believed A.F. worked well in her home. According to Anderson, A.F.’s parents felt like

they had good rapport with Amber Sweeney and “that [A.F.] was doing well there.” (DFOF ¶ 185.)

         Amber Sweeney was aware that, if she did not believe a foster child was an appropriate fit

in her home, she could call the County and discuss other options. (DFOF ¶ 186.) However, Amber

never reported any inappropriate or escalating behavior by A.F. to either Chippewa County (under

her foster care license) or to the State of Wisconsin (under her daycare license). (DFOF ¶ 187.)

         Prior to A.F.’s foster care placement with the Sweeneys’, Anderson conferred with his

Chippewa County supervisor, Amber Sweeney, and A.F.’s mother to discuss A.F.’s needs and to

discuss the best placement option. (DFOF ¶ 188.) Everyone involved-- that is, Anderson,



tool asks questions about the child’s needs and strengths in different areas such as school, trauma, mental health needs,
and risk behaviors; some of these areas focus on the child’s lifetime, while other areas focus on what the child has
experienced in the last thirty days. (DFOF ¶ 177.) Once the tool is completed, three results will appear: a mental health
screen to determine whether a child has mental health needs, a level of need to recommend a level of placement for
the child based on their identified needs and strengths, and a supplemental rate to be included in the foster care
reimbursement. (DFOF ¶ 178.) The level of care a child needs can range from one to six – one being a minimal level
of care while six is a very high level of care. (DFOF ¶ 179.)
          When placing a child in out-of-home care, a child’s assessed level of need should be equal to or less than the
out-of-home provider’s level of care, all of which is populated into the CANS report. (DFOF ¶ 180.) Depending on
the score of the CANS report, certain language regarding a child’s needs may auto-populate, such as that a “child
needs to be seen by a mental health professional or should be under the care of a mental health professional.” (DFOF
¶ 181.) The “mental health professional” referred to is a counselor. (DFOF ¶ 182.) When such language does auto-
populate, a social worker could refer a child to Comprehensive Community Services (“CCS”) where the child may
receive such mental health services. ((DFOF ¶ 182.)




                                                          14
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 15 of 45




Anderson’s supervisor, Amber Sweeney, and A.F.’s mother -- determined that placement in the

Sweeney foster home was the best, least restrictive, and most natural placement. (DFOF ¶ 189.)

A.F. was previously placed in the Sweeney’s home and, therefore, A.F. and the Sweeneys were

familiar with each other. ((DFOF ¶ 190.) Additionally, A.F. had previously done well in the

Sweeney household during respite, A.F.’s mother approved of her placement there, and Amber

Sweeney welcomed her into her home for this second time. (DFOF ¶ 191.) Anderson                also

considered A.F.’s rapport with Amber Sweeney, as well as the importance of existing relationships

and not disrupting a child’s life further with new relationships. (DFOF ¶ 192.) Finally, A.F.’s

assessed needed level of care matched that of the Sweeney foster home. (DFOF ¶ 193.)

       A full hearing on A.F.’s placement was held on September 21, 2018. (DFOF ¶ 194.) A

court order for placement in the Sweeneys’ home was signed thereafter. (DFOF ¶ 195.)

           b. Services Provided to A.F. and the Sweeneys.

       Anderson and Chippewa County also worked to provide A.F. with appropriate services

during this time. Anderson recognized that A.F. struggled to deal with the sexual assault by her

neighbor and, as a result, sought out additional services for A.F., in addition to removing her from

the apartment complex where her abused lived. (DFOF ¶ 196.)

       School-based counseling had been initiated for A.F., and A.F.’s family was also receiving

family counseling. (DFOF ¶ 197.)

       Additionally, a referral had been made to Comprehensive Community Services (CCS) on

A.F.’s behalf, which would have provided her additional services, including mental health services

and counseling. (DFOF ¶ 198-207.)

       Additionally, during and after placement, Anderson remained in regular contact with

Amber Sweeney. (DFOF ¶ 208.) Anderson “had open communication with Amber on a number




                                                15
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 16 of 45




of occasions” both in-person and by phone, and was available when necessary. (DFOF ¶ 209.)

During her time at the Sweeneys’, Anderson estimated he saw A.F. on a weekly basis. (DFOF

¶ 210.) Amber Sweeney did not have any complaints about Anderson and enjoyed working with

him. (DFOF ¶ 211-216.)

            c. Information Provided to Amber Sweeney About A.F.

       Prior to this incident, Amber Sweeney was aware of A.F.’s trauma history and her family

dynamics.

       First, Amber Sweeney had A.F. in her home for respite before and was familiar with her.

(DFOF ¶ 217.) Based upon the previous respite and additional conversations with Anderson,

Amber believed that A.F. would be a natural transition into her home for foster care (DFOF ¶ 218.)

       Second, Anderson verbally communicated A.F.’s history to Amber, including that A.F. was

angry with her parents, fighting with her brothers, the assault by the neighbor boy and A.F.’s

mental health following, A.F. attempting to run away, and the cutting that lead to her mother taking

her to the hospital. (DFOF ¶ 219.)

       Third, Amber told investigators immediately following the incident that she was aware of

all of the major incidents in A.F.’s life. Amber stated that she was aware that A.F. was recently

assaulted by a neighbor, that there was an incident where A.F. was trying to leave her home through

a window and that her father bruised her arm (DFOF ¶ 220.) In a follow-up interview, she told

investigators that she was also aware that A.F. had been suicidal and had spoken to a social worker

about A.F.’s needs regarding the same. (DFOF ¶ 221.) She also told investigators that she had been

given paperwork that stated that A.F. had been aggressive towards her brothers. (DFOF ¶ 222.)




                                                16
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 17 of 45




        Fourth, Amber provided the Sheriff’s Department with a binder of information regarding

A.F. (DFOF ¶ 223.) Those documents, while not all of the documents Amber had been given

regarding A.F., consisted of the following:


    1) Notice of Hearing, Extension Hearing for November 6, 2018
    2) Extend Dispositional Order dated November 24, 2018 and seeking an extension until
       November 7, 2018 and indicating that “[t]he Department is continuing to offer services and
       support to the family through the State Post Reunification Grant program until early 2019.”
    3) A ForwardHealth Identification Card in the name of A.F.
    4) Notice of Hearing, Change in Placement Hearing for October 10, 2018
    5) A letter from A.F.’s mother dated May 8, 2018 indicating that she had not received notice
       of a hearing.
    6) A handwritten note indicating the following:
                     i. Respite Sept. 27-29; Oct. 5-7; 19-21
                    ii. A.F.’s name, age, school, teacher, bus, date-of-birth, names of parents,
                        name of social worker.
                   iii. Left blank, were handwritten notes for address, approve respite, Dr. name,
                        dentist name, Any Apts., any meds
    7) A medical services consent form for A.F.
    8) A treatment of minors in parent / legal guardian absence form completed for A.F. to receive
       any and all emergent, urgent, medical, mental health, and dental treatment at Marshfield
       Clinic/Family Health Center.
    9) A release of information authorization completed for A.F. allowing Marshfield Clinic to
       release all of A.F.’s medical records to Amber Sweeney, including, but not limited to,
       medical history and notes, laboratory/pathology reports, consults, prescriptions, hospital
       records, school records, and other records and further allowed the disclosure to Amber
       Sweeney of mental health treatment notes and other notes.3

(DFOF ¶ 224.)

        In addition to the information noted above, Anderson completed an authorization for

Amber Sweeney to receive or request any and all information related to A.F. from the Chippewa

Falls United School District. (DFOF ¶ 226.) Anderson further testified that he is certain he would

have provided the Out-of-Home Care Provider Part B form to Amber Sweeney. (DFOF ¶ 227.) It

was his practice to always provide the form to a foster parent. (DFOF ¶ 228.)




3
  Amber Sweeney admitted to investigators that she shredded at least one additional document
that contained a note stating that A.F. had been aggressive toward her brothers. (DFOF ¶ 225.)

                                                   17
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 18 of 45




       Finally, in her deposition testimony, Amber expressed knowledge of the following

information either before or while A.F. was placed in her home: A.F.’s father had bruised her arms,

A.F. had been assaulted by a neighbor, A.F.’s mother was chaotic and did not provide structure

in the home and allowed her brothers to “run amuck;” A.F.’s home life was “a volatile situation;”

there had been drug use in the home; A.F. had been neglected; A.F. had previously engaged in

self-harm and Amber had spoken to her about it; and A.F. and her siblings had a “normal sibling

rivalry.” (DFOF ¶ 228.)

       Amber acknowledges that she would not be entitled to review the child services records

held by Chippewa County. (DFOF ¶ 229.) Indeed, these records are protected by Wis. Stat. § 48.78

and Wis. Stat. § 48.917(7). (DFOF ¶ 230.)

VII.   Foreseeability of the Incident.

       No one predicted, nor could they have predicted, that this tragedy would have occurred.

From the perspective of the social worker closest to A.F.– Matthew Anderson – none of A.F’s

behaviors could be classified as “concerning to other children or other individuals in general.”

(DFOF ¶ 231.)

       As noted above, the Sweeneys never witnessed or reported A.F. exhibiting any concerning

behavior. Amber Sweeney testified that she did not think “for one minute” that A.F. would have

harmed another child in her home. (DFOF ¶ 232.) As noted earlier, on the day of the incident, she

left A.F. and the infant unattended from her sight and sound while leaf blowing. Similarly, Daniel

Sweeney testified that he did not think that A.F. would harm an infant – “not in a million years.”

(DFOF ¶ 233.)

       Stefanie testified, prior to this incident, the Sweeney household was operating normally.

((DFOF ¶ 234.) Both Plaintiff parents understood “this could have happened to anybody.” (DFOF




                                                18
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 19 of 45




¶ 235.) As discussed above, Stefanie previously witnessed A.F. picking up, holding, and playing

with Jaxon and was not concerned by such conduct. (DFOF ¶ 236.) Moreover, Stefanie believes

that A.F. dropping Jaxon was, itself, an accident. (DFOF ¶ 237.) However, Stefanie believes A.F.’s

reaction – stomping on Jaxon’s head – was malicious. (DFOF ¶ 238.) To this day, Stefanie remains

“pretty good friends” with Amber Sweeney. (DFOF ¶ 239.)

       Without doubt, and understandably, A.F. exhibited some behavioral issues while she was

in her parents’ home. A.F. watched as her parents threw her life into chaos through domestic

violence and drug use, and she was forced to confront an abuser regularly. However, it is

undisputed that no one who came in contact with A.F. predicted that she would have intentionally

injured another child.

                                   STANDARD OF REVIEW

       Summary judgment is proper if the record shows there are no genuine issues of material

fact and establishes the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

A material fact is outcome determinative of an issue. Anderson v. Liberty Lobby, 477 U.S. 242

(1986). The movant must show there are no disputes of material fact and that judgment should be

granted as a matter of law. Celotex Corp. v. Catrett, 477 U.S. 317 (1986). The respondent must

then “produce specific facts showing that there remains a genuine issue for trial and evidence

significantly probative as to any [material] fact claimed to be disputed.” Ulichny v. Marton, 249

F.3d 686 (7th Cir. 2001). The mere existence of some immaterial factual disputes will not defeat

a properly supported motion for summary judgment—nor will speculation, hearsay or conclusory

allegations suffice. Gorbitz v. Corvilla, 196 F.3d 879 (7th Cir. 1999).

                                          ARGUMENT

  I.   The Fourteenth Amendment Claim Must Be Dismissed As A Matter Of Law.




                                                 19
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 20 of 45




        The Due Process Clause of the Fourteenth Amendment “is phrased as a limitation on the

State’s power to act, not as a guarantee of certain minimal levels of safety and security.” Deshaney

v. Winnebago County Dept. of Social Services, 489 U.S. 189, 195 (1989). Thus, “a state ordinarily

has no constitutional duty to protect private citizens doing harm to each other, so that state’s failure

to protect an individual from private injury does not violate that individual’s due process rights.”

Waubanascum v. Shawano County, 416 F.3d 658, 665 (7th Cir. 2005).

        However, two exceptions are recognized to the general rule of no duty to protect set forth

in Deshaney: (1) when the state has a “special relationship” with an individual; and (2) when the

state “affirmatively places a particular individual in a position of danger the individual would not

have otherwise faced.” Monfils v. Taylor, 165 F.3d 511, 516 (7th Cir. 1998)

        Plaintiffs’ Amended Complaint asserts only a claim under the state created danger

exception and, therefore, this is the only exception addressed by Defendants.

            a. Chippewa County Did Not Create A Danger to Jaxon Hunter.

        The state created danger exception cannot be met in this case. The elements of the state

created danger exception were articulated by the Seventh Circuit in King ex rel. King v. East St.

Louis School District 189:

        First, … the state, by its affirmative acts, must create or increase a danger faced by
        an individual; [s]econd, the failure on the part of the state to protect an individual
        from such a danger must be the proximate cause of the injury to the individual
        (…and the plaintiff must be the foreseeable victim of a defendant’s acts in a tort
        sense); [t]hird, … the state’s failure to protect the individual must shock the
        conscience.

496 F.3d 812 (7th Cir. 2007) (citations omitted). A claim under the state created danger exception

survives only if a plaintiff shows the state affirmatively placed a particular individual in a position

of danger the individual would not otherwise have faced. Stevens v. Umsted, 131 F.3d 697, 705

(7th Cir. 1997) (citations omitted).



                                                  20
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 21 of 45




       The Seventh Circuit narrowly interprets the state created danger exception. “Only the most

egregious official conduct will satisfy the stringent inquiry. Making a bad decision, or even acting

negligently, does not suffice to establish the type of conscience-shocking behavior that results in

a constitutional violation.” Jackson v. Indian Prairie Sch. Dist. 204, 653 F.3d 647, 654-55 (7th

Cir. 2011)(citations omitted).

                    i. Chippewa County Did Not Create Or Increase The Danger To Jaxon
                       Hunter.

       Application of the state created danger exception requires a showing that state officials

created the dangerous conditions through their affirmative acts. See Sandage v. Bd. of Commr’s of

Vanderburgh Cty., 548 F.3d 595, 600 (7th Cir. 2008) (“‘create or increase’ must not be interpreted

so broadly as to erase the essential distinction between endangering and failing to protect. If all

that were required was a causal relation between inaction and harm, the rule would be undone,

since, had it not been for the state's inaction in DeShaney, there would have been no injury.”).

       In determining whether a danger is “increased,” a court must consider whether “the state

did something that turned a potential danger into an actual one, rather than that it just stood by and

did nothing to prevent private violence.” Windle v. City of Marion, Ind., 321 F.3d 658, 662 (7th

Cir. 2003). However, “‘create or increase’ must not be interpreted so broadly as to erase the

essential distinction between endangering and failing to protect. Sandage, 548 F.3d at 600. Thus,

a plaintiff must show more than merely a causal relationship. Id.

       It is important to note that the Seventh Circuit has never held that the placement of a foster

child, who later injured another individual, is an affirmative act subject to the state created danger

exception. Indeed, in the Seventh Circuit, in the context of child placement, agency officials and

case workers are liable only if they violated “the right of a child in state custody not to be handed

over by state officers to a foster parent or other custodian, private or public, whom the state knows



                                                 21
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 22 of 45




or suspects to be a child abuser.” K.H. v. Morgan, 914 F.2d 846, 852 (7th Cir. 1990) (emphasis in

original).

        Moreover, Plaintiffs’ claim must fail under the “knowledge or suspicion” standard required

as part of the affirmative act. See Lewis v. Anderson, 308 F.3d 768, 773-74 (7th Cir. 2002). There

is no evidence in the record that Chippewa County had any knowledge or suspicion that A.F. was

or could be physically abusive toward another child. A.F. had never seriously injured another

individual – adult or child – before. And while the record does show she engaged in some sibling

rivalry (hitting and pinching her brother) such conduct does not rise to the level of knowledge or

suspicion that she would gravely harm another child.

        For example, in Lewis v. Anderson, the Seventh Circuit found that an adult slapping a child,

even when such behavior was known and admitted to, was not enough to constitute knowledge or

suspicion of child abuse. 308 F.3d at 774. “A single hitting of a child (without more evidence of

the severity of the consequences than we have here) does not necessarily constitute child abuse;

were that the case, nearly any practitioner or case worker who has ever witnessed a slapping of a

child would be under a legal duty to report the occurrence to the designated agency – and every

parent who ever slapped or spanked a child would face the possibility of losing custody of the

child.” Id.

        Similarly here, the records do not reveal any predictors of physical abuse or action by A.F.

toward others or even her own family members. While she certainly lived in a chaotic home due

to the actions of her parents and even had stereotypical sibling rivalry once or twice, the full record

of her behavior and history does not rise to the level where one can say that social workers or foster

care placement workers would have had knowledge or suspicion that A.F. would cause harm to

another child, let alone stomp on the head of an infant. If attenuated connection could be drawn




                                                  22
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 23 of 45




from her record, then no child requiring protective services would ever be able to be placed in a

foster home where, by example, she had pinched or hit her sibling, became defiant to her parents

in a home whose parents had failed in the basic measures of parenting due to their drug use or

where such a child developed the unfortunately all-to-common behavioral, emotional and mental

health complications caused by being grown in such environment.

        Lamaster v. Indiana Department of Child Services is even more analogous to the case at

hand. There, the plaintiffs had two biological children when they decided to foster the Stacy

Children. 2019 WL 1282043, *1 (S.D. Indiana, New Albany Division). While living with the

plaintiffs, one of the foster siblings sexually abused plaintiffs’ biological children. Id. The

plaintiffs sued the department of child services for placing a minor child who had previously been

sexually abused in their home. Id. The plaintiffs alleged that the department knew of the previous

sexual abuse and did not disclose that information to them prior to placement. Id. The district court

dismissed the case stating that the mere fact that the foster child might “be a higher risk to abuse

other children does not plausibly suggest that the county defendants knew or suspected that [the

foster child] would sexually abuse the Lamaster children.” Id. at *3. Further, the court stated absent

“any allegations from which a reasonable person could infer the county defendants’ knew or

suspected [the foster child] harbored inappropriate sexual tendencies toward other children,

Plaintiffs’ substantive due process claims . . . must be dismissed.” Id.

       Here, as in Lamaster, the County Defendants had no knowledge that A.F. would act in such

an egregious manner towards Jaxon Hunter. Simply because A.F. had exhibited sibling rivalry in

her past, does not plausibly suggest that the County knew or suspected that A.F. could fatally harm

a non-relative infant.




                                                 23
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 24 of 45




                   ii. Neither the Placement of A.F. In The Sweeney Foster Home Nor the
                       Licensing of Amber Sweeney’s Foster Home Was The Proximate Cause
                       Of. Jaxon’s Death.

       Proximate cause “is a fact specific inquiry, involving the consideration of time, geography,

range of potential victims, and the nature of the harm that occurred.” Buchanan-Moore v. County

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009). The proximate cause requirement is not met

unless a plaintiff can show that the danger created was a “foreseeable type of risk to a foreseeable

class of persons.” First Midwest Bank Guardian of Estate of LaPorta v. City of Chicago, 988 F.3d

978, 989 (7th Cir. 2021). A generalized risk of indefinite duration and degree is insufficient to

establish proximate cause. Id. citing Buchanan-Moore 570 F.3d at 827. That is, the plaintiff must

be the foreseeable victim of the state’s actions. Buchanan-Moore, 570 F.3d at 828.

       For example, in Reed v. Gardner, the Seventh Circuit held that the arrest of a sober driver

of a car, while knowingly leaving behind a drunk passenger and the vehicle, was the proximate

cause of the drunk passenger later driving the vehicle and crashing into the plaintiff’s vehicle. 986

F.2d 1122, 1127 (7th Cir. 1993). In determining proximate cause, the court explained that the harm

was foreseeable because the dangers associated with drunk drivers are “familiar and specific” and

because the threat of harm to the other motorists was “limited in range and duration.” Id.

       By contrast, the Seventh Circuit found no limiting factors, and, therefore, no proximate

cause in Buchanan-Moore v. County of Milwaukee, 570 F.3d 824 (7th Cir. 2009). There, the

County failed to administer psychiatric medications to a mentally ill man in the County jail prior

to releasing him and the man later committed a murder. Id. at 826-27. However, the Seventh Circuit

held that there were no facts that would suggest that the man’s “access to a gun, or propensity

toward homicide, were specific dangers that were familiar to the County.” Id. at 828. Additionally,

the decedent was not a foreseeable victim because “a generalized, amorphous zone of danger is




                                                 24
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 25 of 45




insufficient to trigger a state duty to protect.” Id. Finally, because the danger associated with the

man stemmed from his mental illness, which existed “without temporal boundaries,” the danger

was “indefinite” and, therefore, not sufficiently limited in duration. Id. While tragic, the death

“was simply too remote a consequence of the County’s actions to hold the County responsible

under civil rights law.” Id.

       Here, as in Buchanan, the death of Jaxon Hunter is too remote from the placement of A.F.

such that the placement could be considered the proximate cause.

       First, the harm caused by A.F. was not “familiar and specific.” Chippewa County works

with foster care children with varying levels of traumatic backgrounds. In 2018 alone, 84% of

Chippewa     County’s    217   child   out-of-home     placements    were    related   to   caregiver

methamphetamine use, similar to A.F.. Yet none of those children, nor any child in out-home-care

in Chippewa County in at least the last ten years, has caused the death of another child. Such a

statistic makes this case far removed from the immediate and direct foreseeable dangers found in

other situations.

       Additionally, there is absolutely no evidence in the record showing that A.F. had a history

or propensity toward great bodily harm of another child. The only thing that can be found in A.F.’s

history reveal at most instances of sibling rivalry and opposition toward her parents. However, not

only were these instances not of the same tragic and impulsive reaction as A.F.’s actions towards

Jaxon Hunter, but they were also limited to her time within her parent’s chaotic, abusive, and drug-

filled home. By all accounts, when A.F. was outside of the home – be that while she was in school

or in the Sweeney foster home – such behavioral concerns completely subsided. There is no record

of physical abuse by A.F. to other persons at school, to other persons at the Sweeney home or to




                                                 25
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 26 of 45




other persons elsewhere. A.F. got along well in the Sweeney household, as exhibited both by the

41 days she stayed there without incident, and by Amber Sweeney’s own testimony.

       Thus, the County Defendants had no familiarity with the threat of a foster child causing the

death of another child, nor were the County Defendants aware of any specific threat that A.F. could

pose to another child.

       Second, the alleged danger associated with A.F., as pled by Plaintiffs, is not limited in

range and duration. A.F. had been in the Sweeney foster home in August 2018 without incident.

A.F. was then placed in the Sweeney foster home again on September 19, 2018. In that time, 41

days passed without incident- without a single report that A.F. had engaged in aggressive or

concerning behaviors or that she was threatening toward herself or any of the other children. Such

a time lapse is too remote in comparison to the immediate threat seen in Reed. See also, Martinez

v. California, 444 U.S. 277, 286 (1980) (murder that occurred 5 months after release of parolee

“too remote a consequence” to be considered state action for civil liability to attach.)

       Indeed, at no time during Chippewa County’s entire involvement with A.F. did she exhibit

any behaviors that could be construed as aggressive, combative, destructive, or otherwise

concerning to the well-being of another human being, let alone children or infants, especially while

she was outside of her parents’ home. However, Plaintiffs’ allegations portraying A.F. otherwise

are insufficient to establish proximate cause under Buchanan.

       Third, Jaxon Hunter was not a foreseeable victim. There is nothing in the record to indicate

or even suggest that A.F. had harmed another child before, let alone to the degree in which Jaxon

Hunter was harmed, or that the County social workers would have known he was at risk of harm

by A.F. At most, A.F.’s records indicate she exhibited normal sibling rivalry with her brothers and

was oppositional to her parents, who had utterly failed to provide her care, support, and shelter.




                                                 26
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 27 of 45




However, while outside the home, A.F.’s behavioral issues subsided and she seemed to do well in

both Amber Sweeney’s home and in school. Amber Sweeney testified that A.F. got along well in

her household and that she did not witness A.F. exhibiting any concerning behaviors towards any

of the other children in the home. A.F. is described by Amber as having a “good heart” and being

“a sweet young lady.” Moreover, Stefanie Hunter witnessed A.F. holding and caring for Jaxon

Hunter without incident and without complaint. There are absolutely no facts to suggest that A.F.

had previously been aggressive toward another child (apart from sibling rivalries with her brother),

that she was a danger around infants, or that she was at all a threat specifically to Jaxon Hunter,

whom she had been in proximity with for the better part of 41 days.

       Fourth, the harm to Jaxon Hunter was simply too attenuated from the placement of A.F. to

amount to proximate cause. At the time of the incident, A.F. was placed in the physical custody of

Amber Sweeney, who was then responsible for the day-to-day monitoring and care of A.F. It was

also Amber Sweeney who was entrusted with the care of the daycare children, and specifically

Jaxon Hunter, who was voluntarily enrolled in Amber Sweeney’s daycare. Thus, Amber Sweeney

assumed some amount of responsibility for both A.F. and Jaxon Hunter.

       However, such responsibly was not exercised during the crucial moments at issue in this

case. The incident occurred when Amber Sweeney failed to have sight and sound on both A.F. and

Jaxon Hunter, as required by her licensing. A.F. was allowed to go into the Sweeney home,

unsupervised, and to pick up Jaxon Hunter. Had Amber Sweeney had sight or sound on A.F. or

Jaxon Hunter – two children entrusted into her care – it is unlikely that this incident would have

ever happened.

       Indeed, the State of Wisconsin, the entity responsible for issuing Amber Sweeney’s

daycare license – the license that placed Jaxon Hunter in her custody and spoke to the duties and




                                                27
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 28 of 45




responsibilities she owed to Jaxon Hunter – cited her and threatened to revoke her childcare license

before ultimately allowing her to voluntarily withdraw her childcare license. Thus, while the

placement of A.F. in the Sweeney foster home 41-days prior to this incident is too attenuated to be

the proximate cause in the death of Jaxon Hunter, Amber Sweeney’s failure to have sight and

sound on A.F. and Jaxon Hunter at the exact moment of the incident is not.

       Finally, any allegation that the licensing of the Sweeney foster home as a dual-licensed

daycare and foster care was the proximate cause to Jaxon’s death is insufficient because the

licensing of the Sweeney foster home did not present an immediate threat of harm and affected the

public at large and not Jaxon Hunter specifically. See e.g. Ruiz v. McDonnell, 299 F.3d 1173 (10th

Cir. 2002) (holding that plaintiff could not sustain a claim against the state for improper licensing

after failing to conduct an investigation because improper licensing does not present an immediate

threat of harm, the threat is not limited in range or duration, and the licensure affected the public

at large and was not named at the specific plaintiffs, nor did such conduct shock the conscience.).

Additionally, it is undisputed that combining foster care and daycares together does not present a

concern in and of itself, and that it is common for foster care families to have other children in

their homes.

                  iii. The Placement of A.F. In The Sweeney Foster Home Does Not Shock
                       the Conscience.

       The Due Process Clause is not violated by any form ofnegligence. Daniels v. Williams, 474

U.S. 327 (1986). Moreover, a violation of state law – such as the statutes governing the Department

– is not a basis for liability under § 1983. J.H ex rel. Higgin v. Johnson, 346 F.3d 788, 793 (7th

Cir. 2003) (holding that a DCFS employee’s dereliction of statutory duties in foster care placement

did not form the basis of a 1983 claim); White v. Olig, 56 F.3d 817, 820 (7th Cir. 1995) (“It is




                                                 28
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 29 of 45




therefore a truism, reiterated many times by this court, that mere allegations of state law infraction

are insufficient to support a Section 1983 claim.”).

       Thus, state action that shocks the conscience is conduct that is deemed “arbitrary in the

constitutional sense.” County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998). Only “the most

egregious official conduct” constitutes such conduct. Id. A bad decision or negligent conduct does

not suffice. Id. (“conduct intended to injure in some way unjustifiable by any government interest

in the sort of official action most likely to rise to the conscience-shocking level.”). A defendants’

conduct that is “short-sighted, flawed, negligent, and tortious” does not rise to the level of

conscience shocking. Jackson v. Indian Prairie School Dist. 204, 653 F.3d 647 (7th Cir. 2011).

       Additionally, where public officials participate in reasoned deliberation in their decisions,

the officials’ conduct will only be deemed conscience shocking when it “evinces a deliberate

indifference to the rights of the individual. King ex rel King, 496 F.3d at 819.

       For example, in Jackson v. Indian Prairie School Dist. 204, the Seventh Circuit found that

the continued placement of a special education student with a long history of verbal and physical

outbursts, including hitting and scratching himself, other students and teachers, and throwing

objects and chairs, did not shock the conscience when the student eventually attacked and harmed

a teacher. 653 F.3d at 647. Multiple teachers and administrative officials had recommended that

the child be transferred to a therapeutic day school due to his violent outbursts. Id. at 650. However,

during regular reviews of the child’s status, the school determined that his continued placement in

the school’s special education program was most appropriate, that is, until after the violent outburst

toward a teacher. Id.at 650-653.

       The Jackson court determined that the district’s actions in continuing placement of the

child in the special education program and not removing the child to a therapeutic day school did




                                                  29
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 30 of 45




not shock the conscience despite the acts of violence being frequent and unpredictable and the

district’s awareness of the same. Id. at 653. Rather, the court found that the following factors

weighed in favor of a conclusion that the district’s conduct did not shock the conscience: (1) the

child’s acts of violence were not against other people, but were against himself; (2) there were no

reports of staff members, or anyone else, being fearful of harm at the hands of the child; (3) the

district held regular meetings and evaluations of the child’s needs and had always recommended

the child’s continued placement in the school. Id.

       The Jackson case is analogous to the case at hand and this case should be decided similarly.

       First, as described above, A.F. did not exhibit acts of violence towards others. As with the

child in Jackson, A.F. reportedly engaged in superficial self-harming behaviors; however, such

conduct was directed at herself and not at others.

       Second, there are no reports of any individual being fearful of harm at the hands of A.F.

A.F’s mother sought to have her removed from the home due to A.F. having to face her abuser (a

neighbor) regularly and A.F.’s difficulties in coping with the same. Amber Sweeney reported that

she did not think “for one minute” that A.F. would harm another child in her home. Daniel

Sweeney testified that “not in a million years” did he think A.F. would harm an infant. Both

Plaintiffs in this case understood that “this could happen to anybody” and Stefanie Hunter

previously witnesses A.F. holding and caring for Jaxon without concern for the same. It is

undisputed that no one who came in contact with A.F. predicted that she would have intentionally

injured another child.

       Third, Chippewa County engaged in reasoned deliberation of A.F.’s placement and such

deliberation does not amount to deliberate indifference. Prior to placing A.F. in the Sweeney foster

home on September 19, Anderson conferred with his Chippewa County supervisor, Amber




                                                30
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 31 of 45




Sweeney, and A.F.’s mother to discuss A.F.’s needs and to discuss the best placement option.

Everyone involved -- that is, Anderson, Anderson’s supervisor, Amber Sweeney, and A.F.’s

mother -- determined that placement in the Sweeney foster home was the best, least restrictive,

and most natural placement. Considerations during the deliberation included the following, among

others: (1) A.F. was previously placed in the Sweeney’s home and, therefore, A.F. and the

Sweeneys were familiar with each other; (2) A.F. had previously done well in the Sweeney

household during respite, a home that had many other children (both foster, daycare and their

own); (3) A.F.’s mother approved of her placement there, and Amber Sweeney welcomed her into

her home for this second time; (4) A.F. had built a rapport with Amber Sweeney, and there is an

emphasis on the importance of existing relationships and not disrupting a child’s life further with

new relationships, and (5) A.F.’s assessed needed level of care (as determined by the CANS report)

matched that of the Sweeney foster home. The decision to place A.F. in the Sweeney foster home

was approved by court order just days after placement, further acknowledging the appropriateness

and reasonableness of the above-described deliberations.

       Fourth, for all the same reasons just noted, Chippewa County provided appropriate services

to A.F. and appropriate information and support to the Sweeneys regarding the placement.

       By example, A.F.’s family had been receiving family counseling and Anderson also

initiated school-based counseling for A.F. Following A.F.’s CANS report indicating that she

would benefit from counseling, Anderson also made a referral for A.F. to receive Comprehensive

Community Services (CCS). CCS would provide A.F. with counseling and mental health support.

Finally, Anderson remained in regular contact with A.F.’s family and, despite only be required to

see A.F. once per month, Anderson saw A.F. almost weekly at the Sweeney foster home. During




                                                31
        Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 32 of 45




his visits, and through communication with Amber Sweeney, there were no complaints or requests

for further assistance or services from A.F., her family, or Amber Sweeney.

        Additionally, Anderson and Chippewa County appropriately informed Amber Sweeney of

A.F.’s background such that Amber Sweeney was knowledgeable of the child coming into her

home.

        First, Amber Sweeney had had A.F. in her home for respite previously and things had gone

so well that Amber Sweeney was “happy” to have A.F. back in her home.

        Second, Amber Sweeney acknowledge a general awareness of the following information

in A.F.’s background: (1) A.F. was recently assaulted by a neighbor; (2) A.F. was trying to leave

her home through a window and her father bruised her arm; (3) A.F. had been suicidal; (4) A.F.

had been aggressive towards her brothers; (5) A.F.’s mother was chaotic and did not provide

structure in the home and allowed her brothers to “run amuck;” (6) A.F.’s home life was “a volatile

situation;” (7) there had been drug use in the home; (8) A.F. had been neglected; (9) A.F. had

previously engaged in cutting and Amber had spoken to her about it; and (10) A.F. and her siblings

had a “normal sibling rivalry.”

        Third, Amber Sweeney was provided appropriate documentation regarding A.F. Amber

Sweeney provided the Sheriff’s Department with a stack of papers including court documents,

A.F.’s health identification card, a medical services consent form, a release of information

authorization for Amber to receive all of A,F.’s medical information, and at least one other

document that Amber Sweeney admits to shredding, among others. Additionally, Anderson

completed an authorization for Amber to receive all information regarding A.F. from Chippewa

Falls United School District and Anderson is certain that he provided the Out-of-Home Care

Provider Part B form to Amber Sweeney, as was his practice.




                                                32
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 33 of 45




       While Amber Sweeney did not have access to A.F.’s entire social worker file – as such

records are protected by Wis. Stat. § 48.78 and Wis. Stat. § 48.917(7) – she did have general

knowledge of A.F.’s past sufficient to make sound decision-making regarding A.F.’s care.

Regardless, there is no constitutional obligation to provide such information. See Griffith v.

Johnston, 899 F.2d 1427, 1438 (5th Cir.1990) (rejecting the argument that parents had a

“fundamental right” to be provided information by the state concerning children they were

considering for adoption, noting that acceptance of plaintiffs' position would result in converting

the state agency into the insurer of the children's health); Hiser v. City of Bowling Green, 42 F.3d

382 (6th Cir.1994) (the court held that plaintiff’s claims were bared under DeShaney, when women

was murdered by a police informant who had a violent criminal history, which the police knew

about, but permitted the informant to reside with the women to monitor drug dealing activity

without warning her); Reed v. Know County Dept. of Human Services, 968 F. Supp. 1212, 1215

(S.D. Ohio, Eastern Division) (holding that the county’s failure to provide information to foster

parents regarding a foster child, “in itself, does not provide plaintiffs with a basis for a § 1983

claim” and that “Deshaney would bar plaintiff’s claim for the failure to provide information where

the plaintiffs seek compensation for damages resulting from injuries caused by the foster children,

who are private actors, and where no evidence has been offered that the defendants’ conduct went

beyond mere omissions and affirmatively limited plaintiffs’ ability to protect themselves.”).

       Thus, Plaintiffs’ Fourteenth Amendment claim must be dismissed. The Defendants did not

increase the danger to Jaxon Hunter, the County Defendants’ conduct was not the proximate cause

to Jaxon Hunter’s death, and because the actions of the County Defendants do not shock the

conscience.

 II.   The Individual Defendants Are Protected By Qualified Immunity.




                                                33
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 34 of 45




       Governmental officials performing discretionary functions are shielded from liability

insofar as their conduct does not violate any clearly established constitutional rights of which a

reasonable person would have known. Harlmv v. Fitzgerald, 457 U.S. 800, 818 (1992); Hinnen v.

Kelly, 992 F.2d 140, 142 (7th Cir. 1993). An official is entitled to immunity if, when he acted, "he

reasonably could have believed that his action did not violate a clearly established law." Cham v.

Wodnick, 123 F.3d 1005, 1008 (7th Cir. 1997), cert denied, 522 U.S. 1117 (1998).

       A two-part test determines immunity:( 1) whether the plaintiff established a deprivation of

a constitutional right; and if so, (2) whether the right was clearly established at the time of the

alleged violation. Wilson v. Layne, 526 U.S. 607, 609 (1999). “Clearly established” means that a

constitutional right must have been identified in a particularized sense with regard to the

circumstances of the alleged violation. Warlick v. Cross, 969 F.2d 303, 309 (7th Cir. 1992).

Under qualified immunity, government officials may be protected from liability for objectively

reasonable decisions, even if the decision is later determined to be wrong. Jones v. City of Chicago,

856 F.2d 985, 994 (7th Cir. 1988.)

       Accordingly, a clearly established right cannot be shown with “high levels of generality.”

Plumhoff v. Rickard, 134 S.Ct. 2012, 2023 (2014). A plaintiff must provide “controlling authority”

or “a robust consensus of cases of persuasive authority” holding that the conduct at issue is

unconstitutional. Id. at 2023; Wood v. Moss, 134 S.Ct. 2056, 2067 (2014) (constitutional right was

not clearly established without analogous prior case law); Stanton v. Sims, 134 S.Ct. 3, 145 (2013)

(qualified immunity applied where precedent “did not lay down a categorical rule for all cases”

and was interpreted “too broadly.”). The Supreme Court “has repeatedly told courts … not to

define clearly established law at a high level of generality.” City of Escondido, California v.

Emmons, 139 S.Ct. 500, 503 (2019) (emphasis added).




                                                 34
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 35 of 45




       For the reasons stated above, Plaintiffs have not established the violation of a constitutional

right and, therefore, their Fourteenth Amendment claims against the individual Defendants must

be dismissed.

       Additionally, Plaintiffs cannot point to clearly established law giving notice of a

constitutional violation. To defeat qualified immunity, Plaintiffs must allege more than that the

state created danger exception is recognized by the Seventh Circuit. Weiland v. Loomis, 938 F.3d

917, 919-920 (7th Cir. 2019). Rather, a Plaintiff must search for cases with the appropriate level

of generality such that the case “establishes the rule in a way that tells a public employee what the

Constitution requires in the situation that employee faces. Id. at 930

       Plaintiffs can point to no clearly established law regarding liability of the foster care

placing agency following a foster child’s injury to another child. Indeed, in the context of child

placement, the Seventh Circuit has held only that that agency officials and case workers are liable

only if they violated “the right of a child in state custody not to be handed over by state officers to

a foster parent or other custodian, private or public, whom the state knows or suspects to be a child

abuser.” Lewis, 308 F.3d at 774.

       Additionally, violations of state law do not rise to the level of constitutional violations nor

do they abrogate qualified immunity. The Due Process Clause is not a “font of tort law.” Paul v.

Davis, 424 U.S. 693, 701 (1976). It is a restraint on the power of government to act and “generally

confers no affirmative right to government aid, even where such aid may be necessary to secure

life, liberty, or property interests of which the government itself may not deprive the individual.”

DeShaney, 489 U.S. at 196.

       For example, in Stevens v. Umsted, 131 F.3d 697, 699 (7th Cir. 1997), while a child was a

student at the Illinois School for the Visually Impaired (“ISVI”) he was repeatedly sexually




                                                  35
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 36 of 45




assaulted by other students. His father filed a lawsuit against Umstead, the superintendent of ISVI

after alleging that Umsted had a “duty to protect” the child from further assaults and that his failure

to do so violated the child’s due process rights. Id. The father’s argument was primarily based on

his assertion that Umsted failed to follow the Illinois Administrative Code, but the court noted that

while “a violation of state laws may provide for a remedy in a state tort action, they do not clearly

establish a violation of a constitutional right as required for a § 1983 action.” Id. at 707. Further,

the court noted that “[v]iolations of state laws do not abrogate an official’s qualified immunity

from suit for violation of federal constitutional rights.” Kompare v. Stein, 801 F.2d 883, 888 n.6

(7th Cir. 1986). The court affirmed the district court’s dismissal of the complaint on the grounds

of qualified immunity. Stevens, 131 F.3d at 707.

       Thus, even if a constitutional violation can be shown, Plaintiffs’ Fourteenth Amendment

claims are barred because Plaintiffs cannot prove that any such right was clearly established with

the requisite level of specificity on September 19, 2018. Namely, Plaintiffs cannot demonstrate

that courts in this jurisdiction have “clearly and consistently” held social workers constitutionally

liable for harm caused by a foster child under the following circumstances: the foster child did not

have a history of attacking or harming others; the foster child had a history of only sibling rivalry,

an oppositional attitude toward her parents and superficial self-harming behaviors, however, such

behaviors were limited only to when the child was in the custody of her parents and were not

exhibited when the child was in foster care; the foster child’s assessed needed level of care, as set

forth in the CANS report, matched that of the provider’s level of care; the social worker deliberated

with a supervisor, the foster mother, and the biological mother and all determined that placement

was appropriate; the foster child had previously been in the foster home without incident; the

foster child was in the foster home for 41 days without incident or complaint from the foster




                                                  36
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 37 of 45




mother, the foster child, or the foster child’s biological parents and the foster child was reported

to being doing well in said care; and the foster mother was familiar with the child and was provided

general background information regarding all minor and major incidents in the child’s home life.

Nor is there a “robust consensus of cases of persuasive authority” placing these individuals on

notice that they were in violation of the Constitution.

III.   For the Individual Defendants, Personal Involvement is an Additional Necessary
       Prerequisite that Must be Established by Plaintiffs.

       Plaintiffs’ allegations are broad yet the involvement of the individual defendants is discrete,

thereby requiring their theories of liability against the individual defendants to show the necessary

personal involvement under § 1983 in addition to showing a constitutional violation and the

absence of qualified immunity. Individuals may only be liable under § 1983 if they participated

directly in the alleged constitutional violation. “Section 1983 creates a cause of action based on

personal liability and predicated upon fault; thus, liability does not attach unless the individual

defendant caused or participated in a constitutional deprivation.” Vance v. Peters, 97 F.3d 987,

991 (7th Cir. 1996). In other words, only persons who cause or participate in the alleged violation

can be liable. Eades v. Thompson, 823 F.2d 1055, 1063 (7th Cir. 1987) (“Each individual defendant

can be liable only for what he or she did personally, not for any recklessness on the part of any

other defendants, singly or as a group.”).

       Additionally, supervisory officials cannot be held liable under the doctrine of respondeat

superior simply because they held a supervisory role. It is well established that a government

official is only liable under § 1983 for his or her own misconduct. E.g., Locke v. Haessig, 13–

1857, 788 F.3d 662, 669, 2015 WL 3528782, at *5 (7th Cir. June 5, 2015). Thus, to recover

damages against an official acting in a supervisory role, a §1983 plaintiff may not rely on a theory

of Respondeat superior and must instead allege that the defendant, through his or her own conduct,



                                                 37
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 38 of 45




has violated the Constitution. See Ashcroft v. Iqbal, 556 U.S. 662, 676, 129 S.Ct. 1937, 173

L.Ed.2d 868 (2009). For a supervisor to be liable, they must be “personally responsible for the

deprivation of the constitutional right.” Chavez v. Illinois State Police, 251 F.3d 612, 651 (7th Cir.

2001). To show personal involvement, the supervisor must “know about the conduct and facilitate

it, approve it, condone it, or turn a blind eye for fear of what they might see.” Jones v. City of

Chicago, 856 F.2d 985, 992-93 (7th Cir. 1988).

       Here, by example, the record is bare of any facts alleging that Defendants Schultz or Easker

were personally involved in any alleged constitutional deprivation relating to the decision-making

of social worker Anderson. Schultz’s only role was in the licensing of the Sweeney foster home.

Additionally, Plaintiffs’ Amended Complaint asserts liability of Easker – who had no involvement

in licensing or placement decisions – under a theory of respondeat superior without alleging any

particular personal involvement or other action showing he turned a blind eye. For these two

defendants, the generic allegations in the Amended Complaint and their involvement as shown in

the summary judgment record do not give rise to constitutional liability and, therefore, Defendants

Schultz and Easker must be dismissed for lack of personal involvement. Further, the same

requirements must be met for social worker Anderson. If Plaintiffs theory of liability is earlier

licensing decisions or some other action for which Anderson was not involved, then he should be

dismissed for want of the necessary personal involvement.

IV.    Plaintiffs Have Not Adequately Pled Nor Can They Show Any Claims Against
       Chippewa County Under Monell.

       Plaintiffs have not adequately pled any allegation involving entity liability under Monell

nor did they name Chippewa County as a defendant, yet some of their allegations claim they sue

the three individual defendants in their “official capacity” and other allegations raise respondeat

superior theory. Such allegations are insufficient to establish a claim under Monell because there



                                                 38
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 39 of 45




is no underlying violation, they have not adequately pled the same, and in any event the summary

judgment record in this case nevertheless shows such a claim lacks sufficient support.

        At a threshold level, there is no underlying constitutional violation. To maintain a 42

U.S.C. § 1983 claim against a municipality, a plaintiff must first establish that he suffered a

constitutional injury. “If a person has suffered no constitutional injury at the hands of [an official],

the fact that the departmental regulations might have authorized [unconstitutional conduct] is quite

beside the point.” Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Sallenger v. City of Springfield,

Ill., 630 F.3d 499, 504 (7th Cir.2010) ( “[A] municipality cannot be liable under Monell when

there is no underlying constitutional violation by a municipal employee.”).

        Plaintiffs allege the three individual defendants (Easker, Schultz, and Anderson) are sued

in their personal capacity and their “official capacity.” Unlike individual capacity suits, “official-

capacity suits ... `generally represent only another way of pleading an action against an entity of

which an officer is an agent.’” Kentucky v. Graham, 473 U.S. 159, 165 (1985). Here, that means

that an official-capacity suit against defendants Easker, Schultz, and Anderson is, in reality, a suit

against the County. See id. at 166 (“[A]n official-capacity suit is, in all respects other than name,

to be treated as a suit against the entity.”). When faced with actions alleging both municipal and

official capacity claims, the latter are properly dismissed as redundant. Smith v. Metro. Sch.

District, 128 F.3d 1014, 1020 n. 3 (7th Cir. 1997). Consequently, the Court should dismiss these

individually named defendants.

        The Amended Complaint does not plead any claim against the Chippewa County. Instead,

it pleads a claim against the Department of Human Services. A government’s departments may

not be sued under Section 1983. See Best v. City of Portland, 554 F.3d 698, 698 n.1 (7th Cir.

2009); Buchanan v. City of Kenosha, 57 F. Supp. 2d 675, 678 (E.D. Wis. 1999) (collecting cases).




                                                  39
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 40 of 45




To the extent that the Chippewa County Department of Human Services forms a part of the county

government that they serve, they are not “legal entit[ies] separable from the county government,”

so they are not subject to suit. Whiting v. Marathon Cnty. Sheriff’s Dep’t., 382 F.3d 700, 704 (7th

Cir. 2004).

        Nor does the Amended Complaint otherwise adequately plead a claim against Chippewa

County. Monell claims are subject to the pleading standard set out by the Supreme Court in

Twombly and Iqbal. McCauley v. City of Chi., 671 F.3d 611, 615 (7th Cir. 2011). A complaint

must “contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009) (quoting Bell Atl. Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action will not do.’” Id. at 678. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. At a minimum, the complaint

must “give the defendant fair notice of what the claim is and the grounds upon which it rests.”

Twombly, 550 U.S. at 555. “Determining whether a complaint states a plausible claim is context-

specific, requiring the court to draw on its experience and common sense.” Id. at 556. “Because a

Monell claim is complex, more factual specificity is required to sustain [it].” Braun v. Abele, No.

15-CV-252-JPS, 2015 U.S. Dist. LEXIS 82574, *12-13, 2015 WL 3904960 (E.D. Wis. June 25,

2015) (citing McCauley v. City of Chicago, 671 F.3d 611, 616-617 (7th Cir. 2011) (“The required

level of factual specificity rises with the complexity of the claim”) and Swanson, 614 F.3d at 405).

“This specificity is necessary to ‘satisfy the rigorous standards of culpability and causation

required for municipal liability.’” Braun, 2015 U.S. Dist. LEXIS 82574, *13 (citing McTernan v.

City of York, 564 F.3d 636, 658 (3d Cir. 2009)).




                                                  40
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 41 of 45




       Here, the Amended Complaint is devoid of allegations that would support a Monell claim.

Monell’s particular requirements are discussed further below, but for purposes here it is notable

the Amended Complaint lacks any allegations of an official policy, widespread custom or practice

or constitutional harm caused by a final policymaker. Instead, the Amended Complaint has several

allegations using the conclusory statements of respondeat superior (particularly against defendant

Easker). Such allegations miss the mark.

       Even looking beyond these threshold defects in any such claim, the Plaintiffs cannot show

sufficient evidence to create a genuine issue of material fact that Chippewa County can be held

liable under Section 1983. “[A] municipality cannot be held liable under § 1983 on a respondeat

superior theory.” Monell, 436 U.S. at 691. Under Monell, municipal liability exists only “when

execution of a government’s policy or custom, whether made by its law-makers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury.” Id. at 694. The

Seventh Circuit has identified three different ways in which a municipality or other local

governmental unit might violate § 1983: (1) through an express policy, statement, ordinance, or

regulation that, when enforced, causes a constitutional deprivation; (2) through a “wide-spread

practice” that although not authorized by written law and express policy, is so permanent and well-

settled as to constitute a “custom or usage” with the force of law; or (3) through an allegation that

the constitutional injury was caused by a person with “final decision policymaking authority.”

McTigue v. City of Chicago, 60 F.3d 381, 382 (7th Cir. 1995). Monell’s rules and requirements

apply equally to any claim for an injunction against the municipality. See Los Angeles County v.

Humphries, 562 U.S. 29 (2010).

       Here, Plaintiffs cannot meet these stringent standards.




                                                 41
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 42 of 45




       First, Plaintiffs have neither pled nor can they show any official unconstitutional policy.

Bare allegations of an unconstitutional policy cannot give rise to Monell liability: “[l]ocating a

policy ensures that a municipality is held liable only for those deprivations resulting from the

decisions of its duly constituted legislative body or of those officials whose acts may fairly be said

to be those of the municipality.” Bd. of Comm’rs of Bryan County v. Brown, 520 U.S. 397, 403

(1997). See also Glisson v. Indiana Dep’t of Corrs., 849 F.3d 372, 381 (7th Cir. 2017) (“The

critical question under Monell remains this: is the action about which the plaintiff is complaining

one of the institution itself, or is it merely one undertaken by a subordinate actor?”). Thus, because

Plaintiffs have not identified any unconstitutional policy, any claim of the same under Monell on

a theory of unconstitutional policy of Chippewa County’s must fail.

        Second, Plaintiffs have not pled and cannot establish a custom or practice claim. To

demonstrate that a municipality “is liable for a harmful custom or practice, the plaintiff must show

that [municipal] policymakers were deliberately indifferent as to the known or obvious

consequences.” Thomas v. Cook County Sheriff’s Dept., 604 F.3d 293, 303 (7th Cir 2010). “In

other words, they must have been aware of the risk created by the custom or practice and must

have failed to take appropriate steps to protect the plaintiff.” Id. Under this stringent standard, “it

is not enough to demonstrate that policymakers could, or even should, have been aware of the

unlawful activity because it occurred more than once.” Phelan v. Cook Cnty., 463 F.3d 773, 790

(7th Cir. 2006). Rather, “what is needed is evidence that there is a true municipal policy at issue,

not a random event.

       Proof of deliberate indifference can take one of two forms: (1) “in light of the duties

assigned to specific officers or employees the need for more or different training is so obvious,

and the inadequacy so likely to result in the violation of constitutional rights that the policymakers




                                                  42
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 43 of 45




of the city can reasonably be said to have been deliberately indifferent to the need”; or (2) repeated

pattern of constitutional violations” made the deficiencies in the systems “plainly obvious to the

city policymakers.” Jenkins v. Bartlett, 487 F.3d 482, 492 (7th Cir. 2007).

       Deliberate indifference is a high bar, one which Plaintiffs have failed to meet here. There

is no evidence in the record to suggest a deprivation so widespread so as to constitute deliberate

indifference. Rather, Plaintiffs merely allege in their Amended Complaint that “[t]he decision

made to place A.F. in this foster home . . . is such a substantial departure from accepted

professional judgment, practice, or standards as to demonstrate that the decision was not based on

such judgment.” (Dkt. 21 ¶ 26). Such bare allegations cannot give rise to liability under Monell.

       Indeed, it is undisputed that, in 2018, Chippewa County served 217 children in out-of-

home care, including foster care, kinship, and residential placement. Approximately 84% of those

placements were related to caregiver methamphetamine abuse, similar to A.F. However, in the

previous ten years, and apart from A.F., no child in placed by Chippewa County in out-of-home

care has caused the death of another child. Nor can Plaintiffs point to any other instances of

allegedly inappropriate placement, placement of an allegedly dangerous child in an inappropriate

placement, or the alleged failure to provide information about a foster child to an out-of-home care

provider. Thus, there is no evidence in the record to suggest that Chippewa County had a

widespread issue involving foster care placement such that policymakers could be determined to

be deliberately indifferent.

       Third, Plaintiffs have neither pled nor can they identify sufficient evidence to support a

claim against the County under a final policymaker theory. To be a final policymaker, an official

must be “responsible for establishing final government policy on a particular issue.” Valentino v.

Vill. of S. Chi. Heights, 575 F.3d 664, 675 (7th Cir. 2009). An individual or entity is not a final




                                                 43
       Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 44 of 45




policy maker under Section 1983 if its decisions are reviewable by a higher municipal authority.

Rasche v. Vill. of Beecher, 336 F.3d 588, 600 (7th Cir. 2003.) More specifically, “the cases limit

municipal liability under section 1983 to situations in which the official who commits the alleged

violation of the plaintiff's rights has authority that is final in the special sense that there is no higher

authority.” Gernetzke v. Kenosha Unified Sch. Dist. No. 1, 274 F.3d 464, 469 (7th Cir.2001).

Here, no such allegations are made and the summary judgment record does not reveal that the only

supervisory official identified by Plaintiffs – Timothy Easker – has the requisite authority over and

above the state statutes governing placement and the governance of the County Board.

                                            CONCLUSION

        For the reasons explained above, Chippewa County Department of Human Services, Tim

Easker, Serena Schultz, and Matthew C. Anderson respectfully ask the Court to grant their Motion

for Summary Judgment and dismiss all claims as a matter of law.



        Dated this 9th day of April 2021.


                                                 MUNICIPAL LAW & LITIGATION
                                                 GROUP, S.C.

                                                 Attorneys for Defendants, Chippewa County
                                                 Department of Human Services, Tim Easker, Serena
                                                 Schultz and Matthew C. Anderson


                                                 By:      /s/ Samantha R. Schmid
                                                          REMZY D. BITAR
                                                          State Bar No: 1038340
                                                          SAMANTHA R. SCHMID
                                                          State Bar No. 1096315

P.O. ADDRESS:
730 N. Grand Avenue
Waukesha, WI 53186



                                                    44
      Case: 3:20-cv-00061-jdp Document #: 43 Filed: 04/09/21 Page 45 of 45




O: (262) 548-1340
F: (262) 548-9211
E: rbitar@ammr.net
sschmid@ammr.net




                                       45
